Exhibit 10(i)

 

SEVENTH AMENDMENT TO

COMMERCIAL CONTRACT - IMPROVED PROPERTY

 

This SEVENTH AMENDMENT TO COMMERCIAL CONTRACT - IMPROVED PROPERTY (this
“Amendment”) is made as of July 18, 2003 by and between Colinas Crossing, L.P.
(“Seller”) and Haggar Clothing Co. (“Buyer”).

 

R E C I T A L S:

 

A.                                   Seller and Buyer entered into that certain
Commercial Contract - Improved Property dated May 9, 2003, as amended by that
certain First Amendment to Commercial Contract - Improved Property dated June 3,
2003, by that certain Second Amendment to Commercial Contract - Improved
Property dated July 8, 2003, by that certain Third Amendment to Commercial
Contract - Improved Property dated July 9, 2003, by that certain Fourth
Amendment to Commercial Contract - Improved Property dated July 10, 2003, by
that certain Fifth Amendment to Commercial Contract - Improved Property dated
July 15, 2003 and by that certain Sixth Amendment to Commercial Contract -
Improved Property dated July 17, 2003 (as amended, the “Contract”), pertaining
to certain property commonly referred to as Two Colinas Crossing (the
“Property”).

 

B.                                     Seller and Buyer have agreed to modify
certain provisions of the Contract.

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1.                                       Capitalized terms not otherwise defined
herein shall have the meaning assigned such terms in the Contract.

 

2.                                       The Inspection Period under the
Contract is hereby extended for all purposes through and until 7:00 p.m., CST,
Monday, July 21, 2003.  Seller and Buyer agree that Buyer shall have the right
to terminate the Contract pursuant to Section 7.B(3) of the Contract prior to
the expiration of the Inspection Period, as extended hereby, for any Permitted
Reason (as defined in the Fourth Amendment to Commercial Contract - Improved
Property dated July 10, 2003) and only a Permitted Reason.  If Buyer does not
terminate the Contract prior to the expiration of the Inspection Period, as
extended hereby, Buyer shall deposit the additional earnest money required by
Paragraph 5.A of the Contract with the title company on Monday, July 21, 2003.

 

3.                                       Except as expressly amended hereby, the
Contract remains unmodified and in full force and effect.

 

4.                                       This Amendment may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.

 

1

--------------------------------------------------------------------------------


 

SIGNATURE PAGE FOR COLINAS CROSSING, LP TO

SEVENTH AMENDMENT TO

COMMERCIAL CONTRACT - IMPROVED PROPERTY

 

 

 

COLINAS CROSSING, LP

 

 

 

By:

Steven A. Means Interests, Inc., general
partner

 

 

 

 

 

 

 

 

By:

 /s/ Steven A. Means

 

 

 

 

Steven A. Means, President

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE FOR HAGGAR CLOTHING CO. TO

SEVENTH AMENDMENT TO

COMMERCIAL CONTRACT - IMPROVED PROPERTY

 

 

 

HAGGAR CLOTHING CO.

 

 

 

 

 

 

 

By:

 /s/ Frank D. Bracken

 

 

 

Name:

 Frank D. Bracken

 

 

 

Title:

President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------